DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment & Response, filed January 27, 2022 (“Reply”).  Applicant has amended Claims 1, 4, 14, and 15.  No claims are added or canceled.  As amended, Claims 1-20 are presented for examination.
In Office action mailed December 7, 2021 (“Office Action”):
Claims 1-3, 5-11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas et al. (US 2014/0201382 A1 “Shivadas”) in view of DuBreuil (2016/0044080 A1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and DuBreuil in view of Kalagi et al. (US 2019/0327510 A1 “Kalagi”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and DuBreuil in view of Toyomura et al. (US 2008/0288611 A1 “Toyomura”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and DuBreuil in view of Son et al. (US 2017/0019446 A1 “Son”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and DuBreuil in view of Evans (9,047,225 B1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and DuBreuil in view of Gil et al. (US 2007/0022442 A1 “Gil”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 8-10) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas et al. (US 2014/0201382 A1 “Shivadas”) in view of Katsavounidis (US 2018/0242015 A1).
In regards to Claim 1, Shivadas teaches a method (generally shown in Fig. 10, as introduced in [0085] in accordance with the Server-Client Sequence Diagram of Fig. 9, as introduced in [0077]) comprising:
sending, by a computing device, a set of requests for a video, wherein a first protocol is used to receive a set of segments of video based on the set of request (Client Device 104 providing User Interaction 920 for selection of a program in accordance with step 1005 of Fig. 10 and including an index of URLs associated with the requested program, as described in [0079,0080,0086]; with further reference to video encoded at different bitrates, as described in [0081,0087]);
comparing, by the computing device, a first performance of the first protocol based on the set of request for the video and a second performance of a second protocol (determining an available streaming bandwidth at 1015 followed by selecting from the received index file encoded at the first bitrate based on the determined streaming bandwidth at 1020, as described in [0088,0089]; with further reference to measuring levels of quality of the first and second encoded sections, as described in [0096]); and
determining, by the computing device, whether to switch from using the first protocol to the second protocol in the playback session based on the comparing (as streaming conditions change, Client Device 104 may switch to a new stream, i.e., request sections from another stream having a bitrate better suited to the changed conditions, as described in [0081]).
Shivada discloses a technique including the selection of an appropriate content stream based on available streaming bandwidth.  However, Shivada does not describe the technique in sufficient detail as to demonstrate:
determining, by a computing device, a plurality of profiles of a profile ladder and a plurality of protocols, wherein the plurality of profiles are associated with different levels of a characteristic, and wherein a protocol defines how the video is sent using the plurality of profiles; and
wherein a level from the plurality of levels is selected for the set of segments.
In a similar field of invention, Katsavounidis teaches a method and system for an encoding optimization application (Abstract).  Katsavounidis further discloses:
determining, by a computing device, a plurality of profiles of a profile ladder and a plurality of protocols (Encoded Video Sequences 142 each associated with a different rung of an encoding ladder and associated with a different Rung Specification 144, as described in [0039]), wherein the plurality of profiles are associated with different levels of a characteristic, and wherein a protocol defines how the video is sent using the plurality of profiles (Rung Specification 144 including one or more constraints based on the resolution and the encoding parameters, as described in [0039]); and
wherein a level from the plurality of levels is selected for the set of segments (Ladder Optimizer 140 generates an encoded shot sequence that meets the Rung Specification 144(x), as described in [0040]).
Both Shivada and Katsavounidis teach similar techniques for the transmission of content at various bitrates.  Katsavounidis further discloses a known technique for applying a plurality of encoding profiles for use in a playback session for a video.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transmission technique of Shivada to include the plurality of encoding profiles, as taught by Katsavounidis in order to provide a means for effectively and efficiency encoding video content (as Katsavounidis suggest in [0006,0007]).
In regards to Claim 2, the combination of Shivadas and Katsavounidis teaches the method of claim 1, further comprising:
when the switch is made to the second protocol, sending a request for a segment of the video, wherein the second protocol is requested (Shivadas: requesting encoded sections from multiple levels during swapping-while-streaming, as described in [0091]); and
when the switch is not made to the second protocol, sending the request for the segment of the video, wherein the second protocol is not requested, and the segment of video is received using the first protocol (Shivadas: initiating streaming of the selected file at 1025, as described in [0090]).
In regards to Claim 3, the combination of Shivadas and Katsavounidis teaches the method of claim 1, wherein the first protocol is selected from the plurality of protocols based on characteristics of the playback session before playback of the video starts (Shivadas: swappable sections constructed from multiple files before streaming, as described in [0066]).
In regards to Claim 5, the combination of Shivadas and Katsavounidis teaches the method of claim 1, further comprising:
prior to sending the set of requests, opening the playback session using the first protocol (Shivadas: at Initialization/set-up Phase 904, Distributor 114 encodes video programs and stores the encoded video programs in container files for subsequent streaming to Client Device 104, as described in [0078]).
In regards to Claim 6, the combination of Shivadas and Katsavounidis teaches the method of claim 1, wherein the set of segments comprises a first set of segments, and wherein comparing the first performance of the first protocol and the second performance of the second protocol comprises:
calculating a first performance metric for the first protocol using a first set of segments that are received using the first protocol (Shivadas: criterion of objective quality based on quality metrics, as described in [0052-0055] and as further described in [0154-0159]); and
calculating a second performance metric for the second protocol using a second set of segments that are received using the second protocol (Shivadas: criterion of objective quality based on quality metrics, as described in [0052-0055] and as further described in [0154-0159]).
In regards to Claim 7, the combination of Shivadas and Katsavounidis teaches the method of claim 6, wherein comparing the first performance of the first protocol and the second performance of the second protocol comprises:
switching from the first protocol to the second protocol after receiving the first set of segments, wherein the second performance metric is calculated after the switching (Shivadas: swapping-while-streaming illustration of Fig. 6, as described in [0064]).
In regards to Claim 8, the combination of Shivadas and Katsavounidis teaches the method of claim 6, wherein determining whether to switch from using the first protocol to the second protocol in the playback session comprises:
comparing the first performance metric to the second performance metric (Shivadas: determining an available streaming bandwidth at 1015 followed by selecting from the received index file encoded at the first bitrate based on the determined streaming bandwidth at 1020, as described in [0088,0089]; with further reference to measuring levels of quality of the first and second encoded sections, as described in [0096]); and
switching to the second protocol when a difference between the second performance metric and the first performance metric meets a threshold (Shivadas: as streaming conditions change, Client Device 104 may switch to a new stream, i.e., request sections from another stream having a bitrate better suited to the changed conditions, as described in [0081]).
In regards to Claim 9, the combination of Shivadas and Katsavounidis teaches the method of claim 8, further comprising:
switching back to the first protocol when the difference does not meet the threshold (Shivadas: Client Device 104 may switch between container files to stream at rates best suited to the conditions, as described in [0042]).
In regards to Claim 10, the combination of Shivadas and Katsavounidis teaches the method of claim 1, further comprising:
before performing the comparing and the determining whether to switch:
determining whether a buffer length meets a threshold (Shivadas: Client Device 104 buffers the received sections, as described in [0081]); and
waiting to perform the comparing and the determining whether to switch until the buffer length meets the threshold (Shivadas: Client Device 104 may switch to a new stream having a bitrate better suited to the changing conditions, as described in [0081]).
In regards to Claim 11, the combination of Shivadas and Katsavounidis teaches the method of claim 1, further comprising:
before performing the comparing and the determining whether to switch:
determining whether the profile in the profile ladder is a highest profile, wherein profiles in the profile ladder are associated with different playback characteristics of the video (Shivadas: objective quality levels between co-located sections of encoded video using the same video but at different bitrates, as described in [0047]); and
waiting to perform the comparing and the determining whether to switch until the profile being used to request the video is not the highest profile (Shivadas: bitrate better suited to the changed conditions, as described in [0081]).
In regards to Claim 13, the combination of Shivadas and Katsavounidis teaches the method of claim 1, wherein comparing the first performance of the first protocol and the second performance of the second protocol comprises:
determining an available bandwidth (Shivadas: Client Device 104 determines a streaming bandwidth available at the client device, as described in [0081]);
determining whether the available bandwidth meets a threshold (Shivadas: predetermined criterion of objective quality including a threshold level of objective quality, as described in [0154]); and
when the available bandwidth meets the threshold, switching from the first protocol to the second protocol (Shivadas: Client device 104 selects a stream from among the multi-bitrate streams that best matches the determined bandwidth, as described in [0081]).

In regards to Claim 14, Shivadas teaches a non-transitory computer-readable storage medium containing instructions (method and system implemented in hardware and software, as described in [0139]), that when executed, control a computer system to be operable for:
sending a set of requests for a video, wherein a first protocol is used to receive a set of segments of video based on the set of request (Client Device 104 providing User Interaction 920 for selection of a program in accordance with step 1005 of Fig. 10 and including an index of URLs associated with the requested program, as described in [0079,0080,0086]; with further reference to video encoded at different bitrates, as described in [0081,0087]);
comparing a first performance of the first protocol based on the set of request for the video and a second performance of a second protocol (determining an available streaming bandwidth at 1015 followed by selecting from the received index file encoded at the first bitrate based on the determined streaming bandwidth at 1020, as described in [0088,0089]; with further reference to measuring levels of quality of the first and second encoded sections, as described in [0096]); and
determining whether to switch from using the first protocol to the second protocol in the playback session based on the comparing (as streaming conditions change, Client Device 104 may switch to a new stream, i.e., request sections from another stream having a bitrate better suited to the changed conditions, as described in [0081]).
Shivada discloses a technique including the selection of an appropriate content stream based on available streaming bandwidth.  However, Shivada does not describe the technique in sufficient detail as to demonstrate:
determining, by a computing device, a plurality of profiles of a profile ladder and a plurality of protocols, wherein the plurality of profiles are associated with different levels of a characteristic, and wherein a protocol defines how the video is sent using the plurality of profiles; and
wherein a level from the plurality of levels is selected for the set of segments.
In a similar field of invention, Katsavounidis teaches a method and system for an encoding optimization application (Abstract).  Katsavounidis further discloses:
determining, by a computing device, a plurality of profiles of a profile ladder and a plurality of protocols (Encoded Video Sequences 142 each associated with a different rung of an encoding ladder and associated with a different Rung Specification 144, as described in [0039]), wherein the plurality of profiles are associated with different levels of a characteristic, and wherein a protocol defines how the video is sent using the plurality of profiles (Rung Specification 144 including one or more constraints based on the resolution and the encoding parameters, as described in [0039]); and
wherein a level from the plurality of levels is selected for the set of segments (Ladder Optimizer 140 generates an encoded shot sequence that meets the Rung Specification 144(x), as described in [0040]).
Both Shivada and Katsavounidis teach similar techniques for the transmission of content at various bitrates.  Katsavounidis further discloses a known technique for applying a plurality of encoding profiles for use in a playback session for a video.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transmission technique of Shivada to include the plurality of encoding profiles, as taught by Katsavounidis in order to provide a means for effectively and efficiency encoding video content (as Katsavounidis suggest in [0006,0007]).

In regards to Claim 15, Shivadas teaches a method (generally shown in Fig. 10, as introduced in [0085] in accordance with the Server-Client Sequence Diagram of Fig. 9, as introduced in [0077]) comprising:
receiving, by a computing device, a request for a video (Client Device 104 providing User Interaction 920 for selection of a program in accordance with step 1005 of Fig. 10, as described in [0079,0086]);
calculating, by the computing device, a performance metric for a plurality of protocols, wherein the plurality of protocols are usable to send segments of the video (level-drop information may be calculated dynamically at Client Device 104, as described in [0082]);
comparing, by the computing device, the performance metric for the plurality of protocols to predict a protocol in the plurality of protocols to use during a playback session for the video (determining an available streaming bandwidth at 1015 followed by selecting from the received index file encoded at the first bitrate based on the determined streaming bandwidth at 1020, as described in [0088,0089]; with further reference to measuring levels of quality of the first and second encoded sections, as described in [0096]); and
outputting, by the computing device, information for the protocol as a setting for the playback session, wherein video for the playback session is sent using the protocol (streaming content at 1030, as described in [0091]).
Shivada discloses a technique including the selection of an appropriate content stream based on available streaming bandwidth.  However, Shivada does not describe the technique in sufficient detail as to demonstrate:
a video that is encoded in a plurality of profiles of a profile ladder, wherein the plurality of profiles are associated with different levels of a characteristic; and
wherein the plurality of protocols can be switched when sending a set of segments of the video using the plurality of profiles, and wherein a level from the plurality of levels is selected for the set of segments.
In a similar field of invention, Katsavounidis teaches a method and system for an encoding optimization application (Abstract).  Katsavounidis further discloses:
a video that is encoded in a plurality of profiles of a profile ladder (Encoded Video Sequences 142 each associated with a different rung of an encoding ladder and associated with a different Rung Specification 144, as described in [0039]), wherein the plurality of profiles are associated with different levels of a characteristic (Rung Specification 144 including one or more constraints based on the resolution and the encoding parameters, as described in [0039]); and
wherein the plurality of protocols can be switched when sending a set of segments of the video using the plurality of profiles, and wherein a level from the plurality of levels is selected for the set of segments (Ladder Optimizer 140 generates an encoded shot sequence that meets the Rung Specification 144(x), as described in [0040]).
Both Shivada and Katsavounidis teach similar techniques for the transmission of content at various bitrates.  Katsavounidis further discloses a known technique for applying a plurality of encoding profiles for use in a playback session for a video.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transmission technique of Shivada to include the plurality of encoding profiles, as taught by Katsavounidis in order to provide a means for effectively and efficiency encoding video content (as Katsavounidis suggest in [0006,0007]).
In regards to Claim 18, the combination of Shivadas and Katsavounidis teaches the method of claim 15, wherein comparing the performance metric for the plurality of protocols comprises:
determining a difference between a first performance metric for a first protocol and a second performance metric for a second protocol (Shivadas: determining an available streaming bandwidth at 1015 followed by selecting from the received index file encoded at the first bitrate based on the determined streaming bandwidth at 1020, as described in [0088,0089]; with further reference to measuring levels of quality of the first and second encoded sections, as described in [0096]); and
when the difference meets a threshold, selecting one of the plurality of protocols with a highest performance metric (Shivadas: as streaming conditions change, Client Device 104 may switch to a new stream, i.e., request sections from another stream having a bitrate better suited to the changed conditions, as described in [0081]).
In regards to Claim 20, the combination of Shivadas and Katsavounidis teaches the method of claim 15, wherein the information for the protocol comprises a ranking of the plurality of protocols (Shivadas: bitrate better suited to the changed conditions, as described in [0081]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and Katsavounidis in view of Kalagi et al. (US 2019/0327510 A1 “Kalagi”).
In regards to Claim 4, the combination of Shivadas and Katsavounidis teaches the method of claim 1.  Shivadas generally discloses adaptive streaming based on characteristics or properties of content in the video stream (as described in [0023]).  However, Shivadas does not describe the technique in sufficient detail as to demonstrate wherein the first protocol is selected from the plurality of protocols based on characteristics of the playback session after a request is sent for the video.
In a similar field of invention, Kalagi teaches a method and system for quality based streaming (Abstract).  Kalagi further discloses wherein the first protocol is selected from the plurality of protocols based on characteristics of the playback session after a request is sent for the video (process of Fig. 5 including factors impacting stream switching, such as device type, as described in [0158]).
	Both Shivadas and Kalagi teach similar technique for dynamically adapting a multimedia stream based on network characteristics.  Kalagi further discloses a known technique for modifying streaming characteristics based on characteristics of a client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive streaming technique of Shivadas to include the streaming modification based on characteristics of the client device, as taught by Kalagi, in order to efficiently accommodate multiple device screen sizes (as Kalagi suggest in [0158])


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and Katsavounidis in view of Toyomura et al. (US 2008/0288611 A1 “Toyomura”).
In regards to Claim 12, the combination of Shivadas and Katsavounidis teaches the method of claim 1, but does not explicitly demonstrate wherein comparing the first performance of the first protocol and the second performance of the second protocol comprises:
determining whether a segment of video is downloaded successfully;
if the segment is not downloaded successfully, determining whether a number of failures meets a threshold, wherein the number of failures is based on a number of segments that have not been downloaded successfully in the playback session; and
when the number of failures meets a threshold, switching from the first protocol to the second protocol.
	In a similar field of invention, Toyomura teaches a method and system for retaining the quality of video images in downloading and streaming multimedia content (Abstract).  Toyomura further discloses:
wherein comparing the first performance of the first protocol and the second performance of the second protocol comprises:
determining whether a segment of video is downloaded successfully (streaming data loss is more than expected, determination at S303 of Fig. 3, as described in [0042]);
if the segment is not downloaded successfully, determining whether a number of failures meets a threshold, wherein the number of failures is based on a number of segments that have not been downloaded successfully in the playback session (loss of streaming data greater than a threshold, as described in [0042]); and
when the number of failures meets a threshold, switching from the first protocol to the second protocol (lower download rate at S601 of Fig. 6, as descried in [0065]).
	Both Shivadas and Toyomura teach similar techniques for dynamically adapting a multimedia stream based on network characteristics.  Toyomura further discloses a known technique for monitoring data loss within the process of dynamic adaption.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multimedia streaming technique of Shivadas to include the failure tracking technique of Toyomura in order to prevent data congestion (as Toyomura suggest in [0046]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and Katsavounidis in view of Son et al. (US 2017/0019446 A1 “Son”).
In regards to Claim 16, the combination of Shivadas and Katsavounidis teaches the method of claim 15, wherein calculating the performance metric for a plurality of protocols comprises:
calculating a first performance metric for a first protocol (criterion of objective quality based on quality metrics, as described in [0052-0055] and as further described in [0154-0159]); and
calculating a second performance metric for a second protocol (criterion of objective quality based on quality metrics, as described in [0052-0055] and as further described in [0154-0159]).
However, Shivadas does not explicitly demonstrate:
wherein the first performance metric and the second performance metric are calculated using historical data from playback sessions associated with a client device that requested the video.
	In a similar field of invention, Son teaches a method and system for delivering multimedia content based on one or more dynamically variable resource parameters (Abstract).  Son further discloses wherein the first performance metric and the second performance metric are calculated using historical data from playback sessions associated with a client device that requested the video (variable resource parameters for automated delivery format determination including historical performance of an end user device, as described in [0047-0053]).
	Both Shivadas and Son teach similar techniques for dynamically adapting a multimedia stream based on network characteristics.  Son further discloses a known technique for monitoring historical performance of an end user device with respect to different delivery formats.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dynamic streaming technique of Shivadas to include the performance metrics based on historical data, as taught by Son in order to increase the reliability of the multimedia distribution technique (as Son suggest in [0002,0003]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and Katsavounidis in view of Evans (9,047,225 B1).
In regards to Claim 17, the combination of Shivadas and Katsavounidis teaches the method of claim 15, but does not explicitly demonstrate wherein calculating the performance metric for a plurality of protocols comprises:
using a function that compensates for a first protocol being selected less than a second protocol in the calculating of the performance metric.
	In a similar field of invention, Evans teaches a method and system for dynamic selection of a data replacement protocol (Abstract).  Evans further discloses using a function that compensates for a first protocol being selected less than a second protocol in the calculating of the performance metric (process of Fig. 4 including determination of biasing that is adjustable to change the probability of selecting a data replacement protocol, as described in 9:33-47).
	Both Shivadas and Evans teach similar technique for dynamically formatting content in accordance with a plurality of protocols.  Evans further discloses a known technique for compensating for the selection of a particular protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dynamic streaming technique of Shivadas to include the bias compensation technique of Evans in order to provide an means for incorporating unrewarded data replacement protocols (as Evans suggest in 1:42-2:3).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shivadas and Katsavounidis in view of Gil et al. (US 2007/0022442 A1 “Gil”).
In regards to Claim 19, the combination of Shivadas and Katsavounidis teaches the method of claim 18, but does not explicitly demonstrate wherein when the difference does not meet a threshold, randomly selecting the protocol from the plurality of protocols.
In a similar field of invention, Gil teaches a method and system for dynamically selecting a format for multimedia content based on the nature of the content request (Abstract, [0085]).  Gil further discloses wherein when the difference does not meet a threshold, randomly selecting the protocol from the plurality of protocols (random selection mode, as described in [0059,0062]).
	Both Shivadas and Gil teach similar techniques for dynamically adapting a multimedia stream based on network characteristics.  Gil further demonstrates a known technique for randomly selecting a presentation format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dynamic streaming technique of Shivadas to include the random presentation format selection technique of Gil in order to preserve spontaneity of the distribution technique (as Gil suggest in [0059]) thereby increasing the likelihood of keeping the end user’s attention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PR/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426